         Case 1:19-cv-00516-MC        Document 44   Filed 11/06/19   Page 1 of 2




Lauren M. Rule (OSB #015174)
Elizabeth H. Potter (OSB #105482)
ADVOCATES FOR THE WEST
3701 SE Milwaukie Ave. Suite B
Portland, OR 97202
(503) 914-6388
lrule@advocateswest.org
epotter@advocateswest.org

Attorneys for Plaintiffs




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     MEDFORD DIVISION


CONCERNED FRIENDS OF THE
WINEMA, KLAMATH-SISKIYOU                       Case No. 1:19-cv-00516-MC
WILDLANDS CENTER, WESTERN
WATERSHEDS PROJECT, OREGON
WILD, and CENTRAL OREGON                       JOINT MOTION FOR SCHEDULING
BITTERBRUSH BROADS of the                      ORDER
GREAT OLD BROADS FOR
WILDERNESS,

                       Plaintiffs,

       v.

DOUGLAS C. McKAY, District Ranger,
Paisley & Silver Lake Ranger Districts,
Fremont-Winema National Forests, BARRY
L. IMLER, Forest Supervisor, Fremont-
Winema National Forests, U.S. FOREST
SERVICE, LAURIE SADA, Field
Supervisor, Klamath Falls Fish and Wildlife
Office, and U.S. FISH AND WILDLIFE
SERVICE,

                       Defendants.
         Case 1:19-cv-00516-MC            Document 44        Filed 11/06/19      Page 2 of 2




        Plaintiffs Concerned Friends of the Winema, Klamath-Siskiyou Wildlands Center,

Western Watersheds Project, Oregon Wild, and Central Oregon Bitterbrush Broads of the Great

Old Broads for Wilderness and Defendants Douglas C. McKay, Barry Imler, U.S. Forest Service,

Laurie Sada, and U.S. Fish and Wildlife Service hereby submit this Joint Motion for Scheduling

Order to propose a schedule for litigating this case. The parties have conferred and agreed to the

following schedule to litigate the claims in Plaintiffs’ Complaint (ECF No. 1):

        Plaintiffs will file their motion for summary judgment no later than December 20, 2019.

        Defendants will file their opposition and cross motion for summary judgment no later

                than January 31, 2020.

        Plaintiffs will file their reply and response briefs no later than February 25, 2020.

        Defendants will file their reply brief no later than March 20, 2020.

        The parties request that the Court set oral argument for this matter before mid-April

2020, or as soon thereafter as possible, in light of the grazing activities at issue in this case.



Dated: November 6, 2019                         Respectfully submitted,


                                                  s/Elizabeth H. Potter
                                                Elizabeth H. Potter (OSB #105482)

                                                Attorneys for Plaintiffs




JOINT MOTION FOR SCHEDULING ORDER
